By the whole Court.
The exception under the motion is, that the aiding and assisting in the statute, is limited to that of making the implements for counterfeiting, and extends not to that of counterfeiting itself, which is the aiding and assisting laid in the indictment.
Both the letter and the reason of the statute extend to aiding and assisting in the latter case, as well as the former: And besides, whoever does in fact assist in the counterfeiting, does a part of it, and is as truly the counterfeiter as any one can be who does not execute the whole alone; and it is im*53material whether he be charged as a solé or joint agent in the matter. So that the allegation that he did assist in the counterfeiting, is substantially the same as that he did counterfeit, etc., and brings him fully within the statute as a principal.